Citation Nr: 0945724	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for a claimed skin 
rash, to include as due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
issued by the RO.  

The Veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in June 2004.  

The Board remanded the matter in April 2007 for additional 
development of the record.  

The issues of service connection for degenerative disc 
disease of the lumbar spine and skin rash, to include as due 
to Agent Orange exposure, are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to hypertension in service or earlier than 
fifteen months thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be causally linked to a documented event or incident of the 
Veteran's active service.  

3.  The Veteran is not shown to have manifested hypertension 
to a compensable degree earlier than two years after 
completing his period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic disabilities, such as cardiovascular disease, 
to include hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  


Hypertension

For purposes of establishing service connection for a 
hypertension disability, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104.  

The service treatment records are negative for hypertension.  
The April 1965 entrance examination recorded a blood pressure 
reading of 116/70.  The May 1967 separation examination 
showed a blood pressure reading of 130/80.  

Significantly, at the time of the separation examination, the 
Veteran specifically denied having or ever having had high or 
low blood pressure.  

The Veteran asserts that he was diagnosed with hypertension 
within one year of his discharge from service.  However, a 
statement received from the Veteran in March 1978 reported 
that, from November 1968 to August 1975, he had been refused 
employment because of hypertension.  

Thus, given this conflicting lay information reported by the 
Veteran at an earlier time, his more recent lay assertions of 
having hypertension in the first year after service are found 
to be of limited credibility.  

At the June 2004 hearing, the veteran also testified that he 
exhibited symptoms of hypertension, such as dizziness, in 
service.  The Veteran, however, is not shown to have the 
requisite expertise to offer a diagnosis or render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran is competent to report having symptoms in 
service, but he does not have the medical expertise to 
provide a competent statement regarding the etiology of these 
reported manifestations.  Moreover, he has presented no 
competent evidence to support his lay assertions linking the 
onset of his hypertension to the claimed symptoms during his 
period of active service.  

The first actual medical evidence showing hypertension 
manifested to a degree of 10 percent or more was in a January 
1970 private treatment record.  The Veteran was prescribed 
antihypertensive medication at that time.  

At the RO hearing, the Veteran also recalled having been 
required to sign an employer's waiver regarding hypertension 
when he was hired soon after his discharge from service.  

In fact, a submitted copy notarized waiver document dated in 
November 1968. does show that he had been found to have 
arterial hypertension by an examining physician at that time.  

While the report show his having hypertension shortly after 
service, the submitted medical evidence serves only to 
document the onset of arterial hypertension to a time over 
fifteen months after service.  As noted, the other medical 
evidence shows that he was first treated for hypertension 
with medication beginning in January 1970, over two years 
after service.  

Because the Veteran exhibited only normal blood pressure 
readings in service and denied having elevated or high blood 
pressure at the time of his separation examination, the 
weight of evidence again preponderates against finding that 
the claimed hypertension was clinical present during that 
period of active duty.  

Moreover, given the medical evidence showing of the presence 
of hypertension to a compensable degree more than two years 
after his discharge from active duty, the evidence also 
preponderates against finding that the Veteran's hypertension 
may be presumed to have been incurred in service.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim of service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in March 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist with regard to the 
hypertension issue decided herein.  VA obtained service 
treatment records, VA treatment records, and private 
treatment records.  No VA examination was required because 
there was no disease in service or symptoms of a disease 
manifested within the presumptive period.  See 38 U.S.C.A. 
§ 3.159(c)(4).  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

Service connection for hypertension is denied.  


REMAND

During service, the Veteran received treatment for mild 
lumbosacral strain in March 1966.  A June 2003 medical 
statement notes that the Veteran was being treated for 
degenerative lumbar disc disease.  However, the VA 
examination in October 2003 only reported a diagnosis of 
chronic low back pain.  

The Veteran in shown to have been treated for very widespread 
tinea versicolor in March 1967 during service.  However, a VA 
examination in October 2003 reported that the Veteran had no 
findings of a skin rash.  

A June 2004 private treatment record stated the Veteran had 
been treated for two years for chronic fungal infections of 
the skin and nails.  The physician opined that the chronic 
condition might be related to the veteran's military service.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's April 2007 remand, additional VA and 
private treatment records were obtained and associated with 
the claims file.  As the October 2003 VA examination did not 
consider newly added evidence or offer opinions as to whether 
and lumbar spine or skin disabilities are related to service, 
another VA examination is in order.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, these remaining matters are REMANDED for the 
following action:

1.  The RO should schedule the Veteran 
for VA examinations to ascertain the 
nature and likely etiology of the claimed 
degenerative disc disease of the lumbar 
spine and claimed skin conditions.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

If a diagnosis is made, an appropriate 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any current lumbar spine 
pathology was causally related to the 
manifestations exhibited during the 
Veteran's active duty service.  The 
examiner should provide a complete 
rationale for the opinion.  

If a diagnosis is made, an appropriate VA 
examiner should opine as to whether it is 
at least as likely as not that any skin 
condition is related to the 
manifestations exhibited during the 
Veteran's active duty service or to the 
conditions of service.  The examiner 
should provide a complete rationale for 
any opinion.  
        
2.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran  
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


